Case: 15-40139      Document: 00513242994         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40139
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RUBEN JUDAS RUIZ-VAZQUEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:14-CR-701-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Ruben Judas Ruiz-Vazquez
raises an argument that is foreclosed by United States v. Betancourt, 586 F.3d
303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and
quantity is not an element of a 21 U.S.C. § 841 offense. Nor is knowledge of
drug type and quantity an element of an offense under either 21 U.S.C. § 952(a)
or 21 U.S.C. § 960(a). See United States v. Valencia-Gonzales, 172 F.3d 344,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40139   Document: 00513242994    Page: 2   Date Filed: 10/22/2015


                               No. 15-40139

345-46 (5th Cir. 1999); United States v. Restrepo-Granda, 575 F.2d 524, 527
(5th Cir. 1978). The motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2